Citation Nr: 0614134	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for irritable bowel 
syndrome, claimed to be associated with an undiagnosed 
illness.

4.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1988 to March 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision from the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to secondary service connection for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Keratoconus began in service.  

3.  The veteran's current low back disability is related to 
service.

4.  There is no medical explanation for the etiology of the 
veteran's irritable bowel syndrome; and irritable bowel 
syndrome is presumed to have been caused by Persian Gulf 
service.  





CONCLUSIONS OF LAW

1.  The veteran's keratoconus was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's low back disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

3.  The veteran's irritable bowel syndrome is presumed to 
have been incurred during his Persian Gulf Service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002 & Supp 2005); 38 C.F.R. §§ 
3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Regarding the claims of service connection for keratoconus, 
irritable bowel syndrome, and a low back disability, the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VA duty to notify and assist the veteran 
regarding his claim.  See generally, 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107; (West 2002 & Supp. 2005); 38 C.F.R. 
3.102, 3.156(a), 3.159, 3.326 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The 4th and 5th elements were not addressed in the notice 
letters.  Once the RO effectuates the Board's grant, the RO 
can cure any notice defect with respect to these elements.  
Therefore, despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the grant of his service connection claims.  Id. 


II.  Service-Connection Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.


A.  Keratoconus

The veteran did not receive a diagnosis of this condition 
while in service.  He was first diagnosed with the condition 
in the fall of 2001.  But the examiner who conducted the May 
2003 VA eye examination noted that the usual age of onset for 
the condition was approximately 15 to 25 years of age, and 
that the veteran was in service from ages 18 to 22.  The 
examiner opined that, it is at least as likely as not, that 
the condition existed in a subclinical state while the 
veteran was in service.  The veteran's private physician, 
James T. Finegan, Jr., M.D., confirmed this opinion in a June 
2004 letter.  The evidence is in equipoise as to whether the 
veteran's keratoconus was incurred in service.  The Board 
must therefore apply the benefit of the doubt doctrine.  In 
so doing, the Board finds that keratoconus was incurred in 
service.




B.  Low Back Disability

The veteran's service medical records indicate that the 
veteran complained of back strain while playing basketball in 
June 1990.  The condition was noted to have been consistent 
with an acute lumbosacral strain with spasm.  The veteran 
sustained a pulled muscle in his back while playing 
basketball in April 1991.  The condition was noted to have 
been consistent with a paravertebral muscle strain with 
spasm.  In March 1992, lumbosacral spine X-rays were 
requested due to the previous basketball injuries.  The X-
rays were normal.  

Subsequent to service, a private chiropractor, in a letter 
dated in May 2002 stated that the veteran was under his care 
of chronic low back pain from August 1995 to June 1996.  

In December 2001, the veteran sought treatment at a private 
facility for low back pain.  He stated that he has had low 
back pain since an inservice injury.  A private X-ray dated 
in December 2001 of the lumbar spine was normal.  
Subsequently, a diagnosis of chronic musculoligamentous 
strain of the lumbosacral spine dating back to his days in 
the military was given.  

A VA Persian Gulf war examination was conducted in April 
2003.  The examiner stated that he reviewed the veteran's 
claims file and medical records.  The veteran stated that he 
injured his low back in the military while playing 
basketball.  The examiner stated that it was more likely than 
not that that veteran's low back pain was associated with a 
somatic disorder secondary to PTSD and depression.  The RO 
requested another opinion, and in a July 2003 VA digestive 
diseases examination report, the examiner stated that the 
veteran's low back pain was not likely related to his 
inservice complaints.  The examiner noted that the inservice 
injuries were diagnosed as muscle strain secondary to 
physical activities, and by definition, a strain is an acute 
muscular injury which virtually always resolves without 
additional therapy without two to six weeks.  It was also 
noted that the veteran's low back X-rays were normal and the 
veteran does not support a complaint of post-traumatic spinal 
disease.  

The veteran requests service connection for his current low 
back disability and notes that his service medical records 
document several low back injuries, demonstrating that the 
condition began in service.  He, in essence, claims that he 
has had problems with his back since service.  The Board 
finds his assertion that he has had back problems since 
service to be credible.  The determinative question in the 
instant case is whether the veteran's current low back 
disability is related to the incidents of back problems in 
service.  The Board finds that the evidence addressing this 
question is in equipoise.  In December 2001, a private doctor 
stated, in essence, that the veteran's current back 
disability was associated with the problems he had in 
service.  Whereas, in April 2003, a VA examiner stated that 
the veteran's back condition was not related to the episodes 
he had in service.  The Board finds that both medical reports 
are competent.  As such, the Board, in applying the benefit 
of the doubt doctrine, grants the claim of service connection 
for a low back disability.


C.  Irritable Bowel Syndrome 

The veteran's service medical records show that he complained 
of a stomachache in service.  

A VA Persian Gulf examination was conducted in May 2003.  The 
veteran claimed that he and many fellow servicemen developed 
chronic diarrhea, constipation, vomiting, and intestinal 
generalized arthralgia while serving in the Persian Gulf.  
The examiner noted that private post-service upper 
gastrointestinal series, an abdominal ultrasound, and an air 
contrast barium study conducted in 2002 were normal.  
Subsequently in 2002, an upper gastrointestinal endoscopy 
with biopsy noted erosive antritis.  The examiner opined that 
there was no objective evidence of an undiagnosed illness, 
and that the veteran's irritable bowel syndrome was more 
likely than not connected with his depression and PTSD.   

The examiner who conducted the July 2003 VA digestive 
conditions examination stated that depression has been known 
to cause many somatic symptoms of the gastrointestinal 
region, namely diarrhea and constipation; and it is more 
likely than not that the veteran's psychological stresses 
caused the irritable bowel syndrome.

The Board notes that there is no competent evidence the 
veteran has irritable bowel syndrome on a direct basis or any 
undiagnosed gastrointestinal disability due to his Persian 
Gulf War service under the provisions of 38 C.F.R. § 3.317.  

The Board also notes that Persian Gulf veterans who contracts 
a medically unexplained chronic multisymptom illnesses, such 
irritable bowel syndrome, are entitled to service connection 
for the condition.  (Emphasis added.)  In this case, VA 
medical personnel have attributed the veteran's 
gastrointestinal complaints to his depression.  The veteran's 
private physician, Raymond S. Buch, M.D., in an August 2004 
letter, stated that the current literature does not support 
the contention that irritable bowel syndrome is caused by 
depression.  The private physician opined that the veteran's 
irritable bowel syndrome was a precursor to his depression 
and not vice-versa, as the VA personnel have opined.  There 
is reasonable doubt as to etiology of the veteran's irritable 
bowel syndrome as there is a competent opinion by a VA 
physician that depression is the cause of the condition and a 
competent opinion against this proposition.  As the evidence 
is in relative equipoise, and as the benefit of the doubt 
must be resolved in favor of the veteran; the Board must find 
that depression was not the cause of the veteran's irritable 
bowel syndrome.  See 38 U.S.C.A. § 5107; Gilbert, Alemany, 
supra.  Therefore, as there is no other competent opinion of 
another etiology of the veteran's irritable bowel syndrome, 
the Board must conclude that the condition is medically 
unexplained, and therefore, service connection is warranted 
on a presumptive basis based on Persian Gulf service.  See 38 
C.F.R. § 3.317(a)(2)(i)(B)(2), supra.


ORDER

The claim for service connection for high blood pressure is 
granted.

The claim for service connection for a low back disability is 
granted.

The claim for service connection for irritable bowel syndrome 
is granted.


REMAND

The Veterans Claims Assistance Act (VCAA) is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002 & Supp. 2005).  The regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The Act and the implementing regulations are 
applicable to the veteran's claim.  The veteran has not been 
sent any VCAA notice pertaining to the issue of entitlement 
to service connection for depression, claimed as secondary to 
service-connected disabilities.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Remand is also necessary for the RO to reconsider this 
secondary service connection issue in light of the grants of 
service connection for keratoconus, a low back disability and 
irritable bowel syndrome.  The Board is unable to adjudicate 
the veteran's claim without violating the veteran's statutory 
and regulatory procedural rights by addressing a question not 
properly considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In addressing the etiology of the 
veteran's depression, the veteran should be scheduled for a 
VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter with respect 
to the issue of service connection for 
depression, to include as secondary to 
service-connected disabilities that 
complies with the notification and duty 
to assist requirements of the VCAA.  The 
letter should include notice of the type 
of information necessary to substantiate 
a disability rating and assign an 
effective date-in the effect that the 
claim of service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); Dingess/Hartman v. 
Nicholson.  

2.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of the veteran's depression.  
The claims file should be made available 
to and reviewed by the examiner in giving 
his opinion.  The opinion should be based 
on examination findings, historical 
records, and medical principles.  The 
examiner should give a full rationale, as 
to the etiology of the veteran's 
depression, including the likelihood that 
it was medically caused by any service-
connected disability.  

3.  The RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for depression based 
on service-connected disabilities.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence submitted since the 
supplemental statement of the case issued 
in November 2004, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


